Exhibit 10.3

 

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.



THIS WARRANT DOES NOT REQUIRE PHYSICAL SURRENDER OF THE WARRANT IN THE EVENT OF
A PARTIAL EXERCISE. AS A RESULT, FOLLOWING ANY EXERCISE OF ANY PORTION OF THIS
WARRANT, THE NUMBER OF SHARES OF COMMON STOCK FOR WHICH THIS WARRANT MAY BE
EXERCISED MAY BE LESS THAN THE NUMBER OF SHARES SET FORTH BELOW.



Issuance Date: October 29, 2007



OPHTHALMIC IMAGING SYSTEMS

PURCHASE WARRANT

WARRANT (“WARRANT”) TO PURCHASE SHARES OF
COMMON STOCK, NO PAR VALUE PER SHARE

This is to certify that, for VALUE RECEIVED, ____________ (“Warrantholder”), is
entitled to purchase, subject to the provisions of this Warrant, from OPHTHALMIC
IMAGING SYSTEMS, a corporation organized under the laws of California
(“Company”), at any time and from time to time after the issuance hereof but not
later than 11:59 P.M., Eastern time, on the fifth (5th) anniversary (“Expiration
Date”) of the date on which the Registration Statement (as defined in the
Registration Rights Agreement) covering the resale of the Warrant Shares is
declared effective by the SEC, ______ shares (“Warrant Shares”) of Common Stock,
no par value (“Common Stock”), of the Company, at an exercise price per share
equal to $1.87 (the exercise price in effect from time to time hereafter being
herein called the “Warrant Price”). The number of Warrant Shares purchasable
upon exercise of this Warrant and the Warrant Price shall be subject to
adjustment from time to time as described herein.

This Warrant has been issued pursuant to the terms of the Purchase Agreement
(“Purchase Agreement”) dated on or about the date hereof between the Company and
the Warrantholder. Capitalized terms used herein and not defined shall have the
meaning specified in the Purchase Agreement.

--------------------------------------------------------------------------------

 

Section 1.      Registration. The Company shall maintain books for the transfer
and registration of the Warrant. Upon the initial issuance of the Warrant, the
Company shall issue and register the Warrant in the name of the Warrantholder.

 

Section 2.      Transfers. As provided herein, this Warrant may be transferred
only pursuant to a registration statement filed under the Securities Act of
1933, as amended (“Securities Act”) or an exemption from registration
thereunder. Subject to such restrictions, the Company shall transfer this
Warrant from time to time, upon the books to be maintained by the Company for
that purpose, upon surrender hereof for transfer properly endorsed or
accompanied by appropriate instructions for transfer upon any such transfer, and
a new Warrant shall be issued to the transferee and the surrendered Warrant
shall be canceled by the Company.

Section 3.     

 

(a)      Exercise of Warrant. Subject to the provisions hereof, the
Warrantholder may exercise this Warrant in whole or in part at any time and from
time to time on and after the Exercise Date upon surrender of the Warrant,
together with delivery of the duly executed Warrant exercise form attached
hereto (the “Exercise Agreement”) (which may be by fax or email), to the Company
during normal business hours on any business day at the Company’s principal
executive offices (or such other office or agency of the Company as it may
designate by notice to the holder hereof), and upon payment to the Company in
cash, by certified or official bank check or by wire transfer for the account of
the Company of the Warrant Price for the Warrant Shares specified in the
Exercise Agreement. The Warrant Shares so purchased shall be deemed to be issued
to the holder hereof or such holder’s designee, as the record owner of such
shares, as of the close of business on the date on which the completed Exercise
Agreement shall have been delivered to the Company (or such later date as may be
specified in the Exercise Agreement). Certificates for the Warrant Shares so
purchased, representing the aggregate number of shares specified in the Exercise
Agreement, shall be delivered to the holder hereof within a reasonable time, not
exceeding three (3) business days, after this Warrant shall have been so
exercised. The certificates so delivered shall be in such denominations as may
be requested by the holder hereof and shall be registered in the name of such
holder or such other name as shall be designated by such holder. If this Warrant
shall have been exercised only in part, then, unless this Warrant has expired,
the Company shall (subject to Section 3(b) below), at its expense, at the time
of delivery of such certificates, deliver to the holder a new Warrant
representing the number of shares with respect to which this Warrant shall not
then have been exercised. In lieu of delivering physical certificates
representing the shares of Common Stock issuable upon exercise of this Warrant,
provided the Company's transfer agent is participating in the Depository Trust
Company (“DTC”) Deposit/Withdrawal at Custodian (“DWAC”) system, upon request of
the Warrantholder, the Company shall use commercially reasonable efforts to
cause its transfer agent to electronically transmit such shares issuable upon
exercise to the Warrantholder (or its designee), by crediting the account of the
Warrantholder’s (or such designee’s) prime broker with DTC through its DWAC
system (provided that the same time periods herein as for stock certificates
shall apply).

 

 

2

--------------------------------------------------------------------------------

 

(b)      Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon exercise of any portion of this Warrant in accordance with the terms
hereof, the Warrantholder shall not be required to physically surrender this
Warrant to the Company unless such holder is purchasing the full amount of
Warrant Shares represented by this Warrant. The Warrantholder and the Company
shall maintain records showing the number of Warrant Shares so purchased
hereunder and the dates of such purchases or shall use such other method,
reasonably satisfactory to the Warrantholder and the Company, so as not to
require physical surrender of this Warrant upon each such exercise. The
Warrantholder and any assignee, by acceptance of this Warrant or a new Warrant,
acknowledge and agree that, by reason of the provisions of this paragraph,
following exercise of any portion of this Warrant, the number of Warrant Shares
which may be purchased upon exercise of this Warrant may be less than the number
of Warrant Shares set forth on the face hereof.

 

(c)      Cashless Exercise. During any time following the date which is nine (9)
months following the Closing Date that there is not an effective registration
statement and current prospectus covering the resale of the Warrant Shares by
the Warrantholder, the Warrantholder shall have the right to pay the aggregate
Warrant Price by “Cashless Exercise”. To effect a Cashless Exercise, the holder
shall submit to the Company on the Exercise Agreement written notice of the
holder’s intention to do so, including a calculation of the number of shares of
Common Stock to be issued upon such exercise in accordance with the terms
hereof. In the event of a Cashless Exercise, in lieu of paying the Warrant Price
in cash, the holder shall surrender this Warrant for that number of shares of
Common Stock determined by multiplying the number of Warrant Shares to which it
would otherwise be entitled by a fraction, the numerator of which shall be the
difference between the then current Fair Market Value per share of the Common
Stock and the applicable Warrant Price, and the denominator of which shall be
the then current Fair Market Value per share of the Common Stock. For this
purpose, the “Fair Market Value” of the Common Stock shall be the average of the
closing sale prices of the Common Stock as reported by the Principal Market for
the ten (10) Trading Days immediately preceding the date of the Exercise
Agreement.

 

Section 4.      Compliance with the Securities Act of 1933 . Neither this
Warrant nor the Common Stock issued upon exercise hereof nor any other security
issued or issuable upon exercise of this Warrant may be offered or sold except
as provided in this Warrant and in conformity with the Securities Act of 1933,
as amended, and then only against receipt of an agreement of such person to whom
such offer of sale is made to comply with the provisions of this Section 4 with
respect to any resale or other disposition of such security. The Company may
cause the legend set forth on the first page of this Warrant to be set forth on
each Warrant or similar legend on any security issued or issuable upon exercise
of this Warrant until the Warrant Shares have been registered for resale under
the Registration Rights Agreement or until Rule 144 is available, unless counsel
for the Company is of the opinion as to any such security that such legend is
unnecessary.

 

Section 5.      Payment of Taxes. The Company will pay any documentary stamp
taxes attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the registered holder of this Warrant in respect of
which such shares are issued. The holder shall be responsible for income taxes
due under federal or state law, if any such tax is due.

 

 

3

--------------------------------------------------------------------------------

 

Section 6.    Mutilated or Missing Warrants. In case this Warrant shall be
mutilated, lost, stolen, or destroyed, the Company shall issue in exchange and
substitution of and upon cancellation of the mutilated Warrant, or in lieu of
and substitution for the Warrant lost, stolen or destroyed, a new Warrant of
like tenor and for the purchase of a like number of Warrant Shares, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction of the Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
reasonably requested by the Company.

 

Section 7.      Reservation of Common Stock. The Company hereby represents and
warrants that there have been reserved, and the Company shall at all applicable
times keep reserved, out of the authorized and unissued Common Stock, a number
of shares sufficient to provide for the exercise of the rights of purchase
represented by the Warrant in full (without regard to any restrictions on
beneficial ownership contained herein), and the transfer agent for the Common
Stock, including every subsequent transfer agent for the Common Stock or other
shares of the Company’s capital stock issuable upon the exercise of any of the
right of purchase aforesaid (“Transfer Agent”), shall be irrevocably authorized
and directed at all times to reserve such number of authorized and unissued
shares of Common Stock as shall be requisite for such purpose. The Company
agrees that all Warrant Shares issued upon exercise of the Warrant in accordance
with its terms shall be, at the time of delivery of the certificates for such
Warrant Shares, duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock of the Company. The Company will keep a conformed copy of
this Warrant on file with its Transfer Agent. The Company will supply from time
to time the Transfer Agent with duly executed stock certificates required to
honor the outstanding Warrant.

 

Section 8.      Warrant Price. The Warrant Price, subject to adjustment as
provided in Section 9, shall, if payment is made in cash or by certified check,
be payable in lawful money of the United States of America.

 

Section 9.      Adjustments. Subject and pursuant to the provisions of this
Section 9, the Warrant Price and number of Warrant Shares subject to this
Warrant shall be subject to adjustment from time to time as set forth
hereinafter.

 

(a)      If the Company or any of its subsidiaries shall at any time or from
time to time while the Warrant is outstanding, pay a dividend or make a
distribution on its capital stock in shares of Common Stock, subdivide its
outstanding shares of Common Stock into a greater number of shares or combine
its outstanding shares into a smaller number of shares or issue by
reclassification of its outstanding shares of Common Stock any shares of its
capital stock (including any such reclassification in connection with a
consolidation or merger in which the Company is the continuing corporation),
then the number of Warrant Shares purchasable upon exercise of the Warrant and
the Warrant Price in effect immediately prior to the date upon which such change
shall become effective, shall be adjusted by the Company so that the
Warrantholder thereafter exercising the Warrant shall be entitled to receive the
number of shares of Common Stock or other capital stock which the Warrantholder
would have received if the Warrant had been exercised immediately prior to such
event. Such adjustment shall be made successively whenever any event listed
above shall occur.

 

4

--------------------------------------------------------------------------------

 

(b)      If any capital reorganization, reclassification of the capital stock of
the Company, consolidation or merger of the Company with another corporation, or
sale, transfer or other disposition of all or substantially all of the Company’s
assets to another corporation shall be effected, then, as a condition of such
reorganization, reclassification, consolidation, merger, sale, transfer or other
disposition, lawful and adequate provision shall be made whereby each
Warrantholder shall thereafter have the right to purchase and receive upon the
basis and upon the terms and conditions herein specified and in lieu of the
Warrant Shares immediately theretofore issuable upon exercise of the Warrant,
such shares of stock, securities or assets as would have been issuable or
payable with respect to or in exchange for a number of Warrant Shares equal to
the number of Warrant Shares immediately theretofore issuable upon exercise of
the Warrant, had such reorganization, reclassification, consolidation, merger,
sale, transfer or other disposition not taken place, and in any such case
appropriate provision shall be made with respect to the rights and interests of
each Warrantholder to the end that the provisions hereof (including, without
limitations, provision for adjustment of the Warrant Price) shall thereafter be
applicable, as nearly equivalent as may be practicable in relation to any shares
of stock, securities or properties thereafter deliverable upon the exercise
hereof. The Company shall not effect any such consolidation, merger, sale,
transfer or other disposition unless prior to or simultaneously with the
consummation thereof the successor corporation (if other than the Company)
resulting from such consolidation or merger, or the corporation purchasing or
otherwise acquiring such assets or other appropriate corporation or entity shall
assume, by written instrument executed and delivered to the Company, the
obligation to deliver to the holder of the Warrant such shares of stock,
securities or assets as, in accordance with the foregoing provisions, such
holder may be entitled to purchase and the other obligations under this Warrant.
The provisions of this paragraph (b) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales, transfers or
other dispositions.

 

(c)      In case the Company shall fix a record date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets or subscription
rights or warrants, the Warrant Price to be in effect after such record date
shall be determined by multiplying the Warrant Price in effect immediately prior
to such record date by a fraction, the numerator of which shall be the total
number of shares of Common Stock outstanding multiplied by the Closing Price per
share of Common Stock (as defined below), less the fair market value (on a per
share basis) (as determined by the Company’s Board of Directors in good faith)
of said assets or evidences of indebtedness so distributed, or of such
subscription rights or warrants, and the denominator of which shall be the total
number of shares of Common Stock outstanding multiplied by such Closing Price
per share of Common Stock. Such adjustment shall be made successively whenever
such a record date is fixed. “Closing Price” of the Common Stock shall be the
closing sale price per share of the Common Stock as reported by the Principal
Market on the Trading Day immediately preceding the date on which such value is
being determined.

 

5

--------------------------------------------------------------------------------

 

(d)      In the event that the Company or any of its subsidiaries (A) issues or
sells any Common Stock or Convertible Securities (as defined in the Notes), or
any warrants or other rights to subscribe for or to purchase or any options for
the purchase of its Common Stock or (B) directly or indirectly effectively
reduces the conversion, exercise or exchange price for any Convertible
Securities which are currently outstanding (other than pursuant to terms
existing on the date hereof), at or to an effective Per Share Selling Price (as
defined in the Notes) which is less than the greater of (x) the closing price on
the Trading Day next preceding such issue or sale or, in the case of issuances
to holders of its Common Stock, the date fixed for the determination of
stockholders entitled to receive such warrants, rights, or options, or (y) the
then applicable Warrant Price, then in each such case, the Warrant Price in
effect immediately prior to such issue or sale or record date, as applicable,
shall be automatically reduced effective concurrently with such issue or sale to
an amount determined by multiplying the Warrant Price then in effect by a
fraction, (a) the numerator of which shall be the sum of (1) the number of
shares of Common Stock outstanding immediately prior to such issue or sale, plus
(2) the number of shares of Common Stock which the aggregate consideration
received by the Company for such additional shares would purchase at such
closing price or Warrant Price, as the case may be, and (b) the denominator of
which shall be the number of shares of Common Stock of the Company outstanding
immediately after such issue or sale.

 

The foregoing provisions of this subsection shall not apply to issuances or
sales of (w) the Securities, (x) Common Stock upon conversion, exercise or
exchange of Convertible Securities outstanding on the issuance date hereof in
accordance with the terms in effect on such issuance date, (y) Common Stock or
Convertible Securities under the Company’s duly adopted stock option and bonus
plans for employees and directors, or (z) Common Stock to the current
shareholders of MediVision Medical Imaging Ltd. in exchange for shares of common
stock of such entity in connection with the acquisition of such entity as
currently contemplated. For the purposes of the foregoing adjustments, in the
case of the issuance of any Convertible Securities, the maximum number of shares
of Common Stock issuable upon exercise, exchange or conversion of such
Convertible Securities shall be deemed to be outstanding, provided that no
further adjustment shall be made upon the actual issuance of Common Stock upon
exercise, exchange or conversion of such Convertible Securities. For purposes of
this Section, if an event occurs that triggers more than one of the above
adjustment provisions, then only one adjustment shall be made and the
calculation method which yields the greatest downward adjustment in the Warrant
Price shall be used.

(e)      An adjustment shall become effective immediately after the record date
in the case of each dividend or distribution and immediately after the effective
date of each other event which requires an adjustment.

 

(f)      In the event that, as a result of an adjustment made pursuant to
Section 9, the holder of this Warrant shall become entitled to receive any
shares of capital stock of the Company other than shares of Common Stock, the
number of such other shares so receivable upon exercise of this Warrant shall be
subject thereafter to adjustment from time to time in a manner and on terms as
nearly equivalent as practicable to the provisions with respect to the Warrant
Shares contained in this Warrant.

 

6

--------------------------------------------------------------------------------

 

(g)      In the event of any adjustment in the number of Warrant Shares issuable
hereunder upon exercise, the Warrant Price shall be inversely proportionately
increased or decreased, as the case may be, such that the aggregate purchase
price for Warrant Shares upon full exercise of this Warrant shall remain the
same. Similarly, in the event of any adjustment in the Warrant Price, the number
of Warrant Shares issuable hereunder upon exercise shall be inversely
proportionately increased or decreased, as the case may be, such that the
aggregate purchase price for Warrant Shares upon full exercise of this Warrant
shall remain the same.

 

Section 10.      Fractional Interest. The Company shall not be required to issue
fractions of Warrant Shares upon the exercise of the Warrant. If any fraction of
a Warrant Share would, except for the provisions of this Section, be issuable
upon the exercise of the Warrant (or specified portions thereof), the Company
shall round such calculation to the nearest whole number and disregard the
fraction.

 

Section 11.      Benefits. Nothing in this Warrant shall be construed to give
any person, firm or corporation (other than the Company and the Warrantholder)
any legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Company and the
Warrantholder.

 

Section 12.      Notices to Warrantholder. Upon the happening of any event
requiring an adjustment of the Warrant Price, the Company shall forthwith give
written notice thereof to the Warrantholder at the address appearing in the
records of the Company, stating the adjusted Warrant Price and the adjusted
number of Warrant Shares resulting from such event and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based. In the event of a dispute with respect to any such
calculation, the certificate of the Company’s independent certified public
accountants shall be conclusive evidence of the correctness of any computation
made, absent manifest error. Failure to give such notice to the Warrantholder or
any defect therein shall not affect the legality or validity of the subject
adjustment. At the Warrantholder’s request, the Company shall deliver to the
Warrantholder as of a requested date a notice specifying the Warrant Price and
the number of Warrant Shares into which this Warrant is exercisable as of such
date.

 

Section 13.      Identity of Transfer Agent. The initial Transfer Agent for the
Common Stock is:

 

________________________

________________________

________________________

Forthwith upon the appointment of any subsequent transfer agent for the Common
Stock or other shares of the Company’s capital stock issuable upon the exercise
of the rights of purchase represented by the Warrant, the Company will fax to
the Warrantholder a statement setting forth the name and address of such
transfer agent.

 

7

--------------------------------------------------------------------------------

 

Section 14.      Notices. Any notice pursuant hereto to be given or made by the
Warrantholder to or on the Company shall be sufficiently given or made if
delivered personally or by facsimile or if sent by an internationally recognized
courier, addressed as follows:

 

     OPHTHALMIC IMAGING SYSTEMS
     221 Lathrop Way, Suite I
     Sacramento, CA 95815
     Attn: Ariel Shenhar, CFO
     Fax: 916-646-0207



or such other address as the Company may specify in writing by notice to the
Warrantholder complying as to delivery with the terms of this Section 14.

Any notice pursuant hereto to be given or made by the Company to or on the
Warrantholder shall be sufficiently given or made if personally delivered or if
sent by an internationally recognized courier service by overnight or two-day
service, to the address set forth on the books of the Company or, as to each of
the Company and the Warrantholder, at such other address as shall be designated
by such party by written notice to the other party complying as to delivery with
the terms of this Section 14.

All such notices, requests, demands, directions and other communications shall,
when sent by courier, be effective two (2) days after delivery to such courier
as provided and addressed as aforesaid. All faxes shall be effective upon
receipt.

Section 15.      Registration Rights. The initial holder of this Warrant is
entitled to the benefit of certain registration rights in respect of the Warrant
Shares as provided in the Registration Rights Agreement.

 

Section 16.     Successors. All the covenants and provisions hereof by or for
the benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.

 

Section 17.     Governing Law. This Warrant shall be deemed to be a contract
made under the laws of the State of New York, without giving effect to its
conflict of law principles that would defer to the substantive laws of another
jurisdiction.

 

Section 18.      9.9% Limitation. Notwithstanding anything to the contrary
contained herein, the number of shares of Common Stock that may be acquired by
the holder upon exercise pursuant to the terms hereof shall not exceed a number
that, when added to the total number of shares of Common Stock deemed
beneficially owned by such holder at such time (other than by virtue of the
ownership of securities or rights to acquire securities (including the Notes and
Warrant Shares) that have limitations on the holder’s right to convert, exercise
or purchase similar to the limitation set forth herein), together with all
shares of Common Stock deemed beneficially owned (other than by virtue of the
ownership of securities or rights to acquire securities that have limitations on
the right to convert, exercise or purchase similar to the limitation set forth
herein) by the Warrantholder’s “affiliates” at such time (as defined in Rule 144
of the Act) (“Aggregation Parties”) that would be aggregated for purposes of
determining whether a group under Section 13(d) of the Securities Exchange Act
of 1934, as amended, exists, would exceed 9.9% of the total issued and
outstanding shares of the Common Stock (the “Restricted Ownership Percentage”).
Each holder shall have the right (x) at any time and from time to time to reduce
its Restricted Ownership Percentage immediately upon notice to the Company and
(y) (subject to waiver) at any time and from time to time, to increase its
Restricted Ownership Percentage upon 61 days prior written notice to the
Company.

 

 

8

--------------------------------------------------------------------------------

 

 

Section 19.      Replacement Warrants. The Company agrees that within ten (10)
business days after any request from time to time of the Warrantholder, it shall
deliver to such holder a new Warrant in substitution of this Warrant which is
identical in all respects except that the then Warrant Price shall be
appropriately specified in the Warrant, and the Warrant shall specify the fixed
number of Warrant Shares into which this Warrant is then exercisable. Such
changes are intended not as amendments to the Warrant but only as clarification
of the foregoing numbers for convenience purposes, and such changes shall not
affect any provisions concerning adjustments to the Warrant Price or number of
Warrant Shares contained herein.

 

Section 20.      Absolute Obligation to Issue Warrant Shares. The Company’s
obligations to issue and deliver Warrant Shares in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the holder hereof to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the holder hereof or any other
Person of any obligation to the Company or any violation or alleged violation of
law by the holder or any other Person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
holder hereof in connection with the issuance of Warrant Shares. The Company
will at no time close its shareholder books or records in any manner which
interferes with the timely exercise of this Warrant.

 

Section 21.      Assignment, Etc. The Warrantholder may assign or transfer this
Warrant to any transferee only with the prior written consent of the Company,
which may not be unreasonably withheld or delayed, provided that the
Warrantholder may assign or transfer this Warrant to any of such Warrantholder's
affiliates without the consent of the Company. The Warrantholder shall notify
the Company of any such assignment or transfer promptly. This Warrant shall be
binding upon the Company and its successors and shall inure to the benefit of
the Warrantholder and its successors and permitted assigns.

 

 

9



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date first written above.



                                                OPHTHALMIC IMAGING SYSTEMS



                                                By:___________________________
                                                Name:
                                                Title:




Attest:



Sign:______________________________
Print Name:



 

 

 

 

 

 

 

 

 

 

 

 

10



--------------------------------------------------------------------------------



OPHTHALMIC IMAGING SYSTEMS
WARRANT EXERCISE FORM



OPHTHALMIC IMAGING SYSTEMS

221 Lathrop Way, Suite I

Sacramento, CA 95815
Attn: Ariel Shenhar, CFO

Fax: 916-646-0207



This undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder
_______________ shares of Common Stock (“Warrant Shares”) provided for therein,
and requests that certificates for the Warrant Shares be issued as follows:


_______________________________
Name
_______________________________
Address
_______________________________
_______________________________

 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares.

In lieu of delivering physical certificates representing the Warrant Shares
purchasable upon exercise of this Warrant, provided the Company's transfer agent
is participating in the Depository Trust Company ("DTC") Deposit and Withdrawal
at Custodian ("DWAC") system, upon request of the Holder, the Company shall use
its best efforts to cause its transfer agent to electronically transmit the
Warrant Shares issuable upon conversion or exercise to the undersigned, by
crediting the account of the undersigned's prime broker with DTC through its
DWAC system.

Dated:_______________________       Signature:___________________
__________________________
Name (please print)

   __________________________

   Address

